Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated February 27, 2015 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in the 2014 Annual Report to Stockholders, which is incorporated by reference in Chemed Corporation's Annual Report on Form 10-K for the year ended December 31, 2014. We also consent to the incorporation by reference of our report dated February 27, 2015 relating to the financial statement schedule, which appears in such Annual Report on Form-10-K. We also consent to the reference to us under the heading “Experts” in such registration statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Cincinnati, OH July 15, 2015 E-5
